DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/29/2019, 9/17/2019, 4/22/2020, 8/19/2020, 4/29/2021, and 12/29/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-11are rejected under 35 U.S.C. 103 as being unpatentable over Konuma et. al. (US 2018/0239217) in view of Fan et. al. (US 2010/0080545).

Regarding claim 1 Konuma teaches (figs. 6-9) a lens apparatus comprising:
an imaging optical system including a lens (para.0017);
a movable member (11) that holds at least one lens and is movable in a direction including component perpendicular to an optical axis of the imaging optical system (para.0043);
a coil (112) that is provided on the movable member to drive the movable member in the direction (para.0042);
a shield member (2 and 23) that covers at least a portion of the coil viewed in an optical axis direction from an image plane side, covers at least a portion of the coil viewed in a first direction perpendicular to the optical axis from one side of the movable member, and covers at least a portion of the coil viewed in the first direction from the other side of the movable member (see fig. 8).
Konuma does not teach that the system contains multiple lenses in the lens system.
Fan teaches a lens system containing multiple lenses (para. 0013).
It would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to have modified the auto focus system as taught by Konuma with the multiple lenses as taught by Fan for the ability to reduce aberrations and control the sensitivity of the auto focus unit.



Fan teaches where the shield member includes a non-magnetic conductive material (para.0036).
It would have been obvious to one hgaving ordinary skill in the art before the effective filing date of the invention to have modified the unit as taught by Konuma with the non-magnetic case system as taught by Fan for the benefit of non-interaction with the magnetic flux from the coils.

Regarding claim 3 Konuma teaches (figs. 6-9) a lens apparatus, further comprising:
a fixed member (12) of which movement in the direction is restricted (para. 0043); 
and a first magnet (122A) that is provided on the fixed member to drive the movable member in the direction (para. 0055).

Regarding claim 4 Konuma teaches (figs. 6-9) a lens apparatus, further comprising: a second magnet (122B) that is provided on the image plane side with respect to the coil, where the first magnet is provided on an object side with respect to the coil (para. 0055).

Regarding claim 5 Konuma teaches (figs. 6-9) a lens apparatus, where the shield member covers at least a portion of the second magnet viewed in the optical axis 

Regarding claim 6 Konuma teaches (figs. 6-9) a lens apparatus, further comprising: a first yoke (18A) that fixes the first magnet; a second yoke (18B) that fixes the second magnet; and a support unit (1211) that forms an air gap between the first yoke and the second yoke in the optical axis direction (para. 0051).

Regarding claim 7 Konuma teaches (figs. 6-9) a lens apparatus, where a portion of the support unit is disposed in the shield member (see fig. 8).

Regarding claim 10 Konuma teaches (figs. 6-9) a lens apparatus, except where the lens apparatus is detachably mountable to a camera body having an image sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lens unit as taught by Konuma to be detachable to an imaging structure for the benefit of repair and maintenance of the optical system.  Furthermore it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Regarding claim 11 Konuma teaches (figs. 6-9) a lens apparatus where the lens apparatus according to claim 1, and an image sensor that receives light from the lens apparatus (para.0007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konuma et. al. (US 2018/0239217) in view of Fan et. al. (US 2010/0080545) in further view of Okawa (US 2015/0070564).

Regarding claim 9 Konuma teaches (figs. 6-9) a lens apparatus, except where a driving unit that pulse drives the coil in a pulse width modulation manner.
Okawa teaches where a driving unit that pulse drives the coil in a pulse width modulation manner (para. 0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the system as taught by Kunuma with a PWM system as taught by Okawa for the benefit of improving power efficiency. 

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872